Citation Nr: 1746894	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for chronic kidney disease, stage III. 

2. Entitlement to an initial compensable rating prior to August 14, 2013, and a rating in excess of 60 percent on and after December 1, 2013, for acute, subacute, or old myocardial infarction, coronary artery disease with supraventricular arrhythmia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION


The Veteran had active military service from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

By way of background, in the February 2011 rating decision, the RO denied service connection for chronic kidney disease, and assigned an initial 0 percent disability rating for the Veteran's non-obstructive coronary artery disease.  During the course of the appeal, the Veteran was assigned a temporary 100 percent disability rating effective August 14, 2013, for what it re-characterized as acute, subacute, or old myocardial infarction, coronary artery disease with supraventricular arrhythmia, as the Veteran had a myocardial infarction. Subsequently, the rating was decreased to 60 percent as of December 1, 2013. 


FINDING OF FACT

In May 2017 written correspondence, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to his claims for service connection for chronic kidney disease and increased ratings for his acute, subacute, or old myocardial infarction, coronary artery disease with supraventricular arrhythmia.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for chronic kidney disease. 38 U.S.C.A. §§ 7105 (a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial compensable rating prior to August 14, 2013, and a rating in excess of 60 percent on and after December 1, 2013, for acute, subacute, or old myocardial infarction, coronary artery disease with supraventricular arrhythmia. 38 U.S.C.A. §§ 7105 (a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

In a May 2017 correspondence, the Veteran stated he wished to withdraw all of his appeals.  As the Veteran has withdrawn all his appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction over the two issues currently before it and can take no further action on the matters.

The Board notes that subsequent to the Veteran's clear withdrawal of the issues on the title page, the Veteran's representative submitted an appellate brief on September 11, 2017.  The Board notes that the May 2017 withdrawal was written by the representative, Veterans of Foreign Wars of the United States, and signed by the Veteran.  As such, the Board finds the appellate brief inconsequential and dismisses the issues noted above. 




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for service connection for a chronic kidney disease is dismissed.

The appeal for entitlement to an initial compensable rating prior to August 14, 2013, and a rating in excess of 60 percent on and after December 1, 2013, for acute, subacute, or old myocardial infarction, coronary artery disease with supraventricular arrhythmia is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


